DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on August 4, 2022. Claims 1-5, 8-10, and 12 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to claim 1 is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6, “hydroxypropyl methylcellulose” should read “hydroxypropylmethyl cellulose” for consistency.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: 
In lines 5 and 7, “hydroxypropyl methylcellulose” should read “hydroxypropylmethyl cellulose” for consistency.
In line 10, “cp” should read “cP” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101693925 A) (provided in Applicant’s IDS filed on August 10, 2021) (references herein made with respect to English Machine Translation) and further in view of Hooper et al. (US 5,885,432 A) and further in view of Jin et al., Electrophoretic migration behavior of DNA fragments in polymer solution, Electrophoresis, Vol. 22, Issue 11, pp. 2150-2158 (2001) (hereinafter “Jin”).
Regarding claim 1, Liu teaches a separation medium (a screening system comprising a separation medium, para. [0004], [0035], [0040]) comprising:
hydroxypropylmethyl cellulose (hydroxypropyl methylcellulose (HPMC), para. [0036], [0040]), wherein a concentration of the hydroxypropylmethyl cellulose in the separation medium is 1.6% (w/v) to 2.0% (w/v) (the concentration of HPMC is 2% (the mass of HPMC / the volume of the system), para. [0012], [0040]), and a viscosity of the hydroxypropylmethy1 cellulose is 50 to 100 cP (the viscosity of the HPMC is 50 cP, para. [0040]).
Liu teaches the HPMC, but is silent with respect to its weight-average molecular weight, and therefore fails to teach wherein a weight-average molecular weight (Mw) of the hydroxypropylmethyl cellulose is 300,000 to 370,000.
Hooper teaches electrophoretic media comprising polymers for separation (abstract). Hooper teaches that the polymer includes hydroxypropyl methyl cellulose having a molecular weight in the range of about 75 to 500 kD (75,000 to 500,000 Da) which has sieving properties (col. 4, lns. 36-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the HPMC of Liu to have a molecular weight Mw in the range of 75,000 to 500,000 as taught by Hooper in order to yield the predictable result of a polymer with sieving properties (Hooper, col. 4, lns. 36-37). Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Modified Liu teaches the HPMC, but is silent with respect to its number-average molecular weight, and therefore fails to teach wherein a number-average molecular weight (Mn) of the hydroxypropylmethyl cellulose is 80000 to 160000.
Jin teaches electrophoretic migration of DNA in HPMC polymer solution (abstract). Jin teaches that Mn of HPMC is 86000 (pg. 2152, left column, last paragraph, 2.1 Reagents and running buffer, pg. 2153, right column, second paragraph, 3.1 Resistance to DNA electrophoretic migration in dilute solution). Jin teaches that HPMC having Mn of 86000 has a high efficiency to separate DNA (pg. 2153, left column, second paragraph, 3. Results and discussion, right column, second paragraph, 3.1 Resistance to DNA electrophoretic migration in dilute solution).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the HPMC of Modified Liu to have Mn of 86000 as taught by Jin because it has a high efficiency to separate DNA (Jin, pg. 2153, left column, second paragraph, 3. Results and discussion, right column, second paragraph, 3.1 Resistance to DNA electrophoretic migration in dilute solution).
Modified Liu teaches wherein a polydispersity of the hydroxypropylmethyl cellulose is 3.0 to 4.0 (Mw/Mn is in the range of 75000 / 86000 = 0.872 to 500000 / 86000 = 5.814, see modifications supra). Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Modified Liu teaches a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide (mannitol, para. [0010], [0016], [0024], [0037]; Examiner notes that this limitation requires either a sugar alcohol derived from monosaccharide or disaccharide, OR a low-molecular-weight polysaccharide; since Modified Liu teaches mannitol, it meets the claim), wherein a concentration of the sugar alcohol in the separation medium is 1 wt% to 3 wt% (the concentration of mannitol is 0.1% to 10%, para. [0010], [0013], [0024], [0037]). Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations “for electrophoresis within a surface-coated flow path” and “for electrophoresis” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Liu teaches a microfluidic chip electrophoresis screening system comprising separation medium including HPMC and mannitol (para. [0004], [0036]-[0037], [0040]), so the separation medium is capable of the recitations “for electrophoresis within a surface-coated flow path” and “for electrophoresis.”
Regarding claim 2, Modified Liu teaches wherein the sugar alcohol comprises at least one of mannitol, erythritol, xylitol, lactitol, maltitol, or sorbitol (mannitol, para. [0010], [0016], [0037]).
Regarding claim 3, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein a weight-average molecular weight of the low-molecular-weight polysaccharide is 10000-80000” of claim 3 is further limiting an optional component of claim 1 and is not further limiting the separation medium when the separation medium comprises a sugar alcohol derived from monosaccharide or disaccharide.
Regarding claim 5, Modified Liu teaches wherein the sugar alcohol comprises mannitol, or the low-molecular-weight polysaccharide comprises pullulan (mannitol, para. [0010], [0024], [0037]).
Regarding claim 8, Modified Liu teaches a reagent kit comprising the separation medium for electrophoresis according to claim 1 (the microfluidic chip electrophoresis screening system comprising the separation medium including HPMC and mannitol, para. [0004], [0036]- [0037], [0040], see rejection of claim 1 supra; Examiner notes that Modified Liu’s teachings of the microfluidic chip electrophoresis screening system meets the instant recitation of “kit” since the assembled microfluidic chip electrophoresis screening system of Modified Liu is merely an assembled kit).
The limitation “for electrophoresis” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Lim teaches the microfluidic chip electrophoresis screening system comprising the separation medium including HPMC and mannitol (para. [0004], [0036]-[0037], [0040]), so the microfluidic chip electrophoresis screening system is capable of the recitation “for electrophoresis.”
Regarding claim 9, Modified Liu teaches an electrophoresis method which is the electrophoresis method of an object substance in a sample (the microfluidic chip electrophoresis screening system for genetic diagnosis and separation of DNA, para. [0004], [0016], [0026], [0040]-[0041]), comprising:
(A) introducing the sample to the flow path filled with the separation medium for electrophoresis according to claim 1 (DNA molecules in the separation medium of the microfluidic chip electrophoresis screening system, para. [0004], [0016], [0026], [0040]-[0041]; see rejection of claim 1 supra). Modified Liu is silent with respect to a coating, and therefore fails to teach the surface-coated flow path.
Hooper teaches electrophoretic media comprising polymers for separation (abstract). Hooper teaches that a capillary for electrophoresis of DNA is coated with polyacrylamide (col. 12, lns. 17-21). Hooper teaches that polyacrylamide provide a sieving structure and anticonvective properties (col. 1, lns. 40-41 & 54-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the microfluidic chip electrophoresis screening system of Modified Liu to be surface-coated with polyacrylamide as taught by Hooper because it would provide a sieving structure and anticonvective properties (Hooper, col. 1, lns. 40-41 & 54-57).
Modified Liu teaches that under a certain electric field, DNA molecules run at different speeds in the separation medium according to their size, so the DNA molecules can be separated (para. [0016]). Modified Liu fails to teach (B) applying a voltage to the flow path to conduct the electrophoresis and separate the object substance in the sample.
Hooper teaches electrophoretic media comprising polymers for separation (abstract). Hooper teaches that electrophoresis of the sample in the device may be carried out by applying a sufficient voltage gradient (col. 7, lns. 36-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Liu to include applying a voltage as taught by Hooper in order to yield the predictable result of generating an electric field for separation of DNA molecules.
Regarding claim 10, Modified Liu teaches wherein the object substance comprises nucleic acid or protein (DNA molecules, para. [0016], [0041]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hooper and Jin as applied to claim 1 above, and further in view of Sassi et al. (US 5,883,211 A).
Regarding claim 4, Modified Liu teaches that adding low-molecular-weight polyhydroxy organic substances such as mannitol can improve the separation efficiency of the screening medium (para. [0016]). Modified Liu fails to teach wherein the separation medium for electrophoresis comprises the low-molecular-weight polysaccharide, and the low-molecular-weight polysaccharide comprises pullulan, agarose, dextran, dextrin, amylose, xanthan gum, mannan, galactomannan, gellan gum, carrageenan, curdlan, pectin, welan gum, alginic acid, alginic acid salt, alginic acid ester, karaya gum, tamarind seed gum, rhamsan gum, or a combination thereof.
Sassi teaches copolymers used as separation media in electrophoretic applications (abstract). Sassi teaches that additional polymers that serve to modulate the physical and/or sieving characteristics include galactomannan, pullulan, dextran, and agarose (col. 7, lns. 1-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the mannitol of Modified Liu with galactomannan, pullulan, dextran, or agarose as taught by Sassi in order to yield the predictable result of a low-molecular-weight polyhydroxy that improves the separation efficiency and sieving characteristics of the screening medium. MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101693925 A) (provided in Applicant’s IDS filed on August 10, 2021) (references herein made with respect to English Machine Translation) and further in view of Hooper et al. (US 5,885,432 A) and further in view of Jin et al., Electrophoretic migration behavior of DNA fragments in polymer solution, Electrophoresis, Vol. 22, Issue 11, pp. 2150-2158 (2001) (hereinafter “Jin”) and further in view of Sassi et al. (US 5,883,211 A).
Regarding claim 12, Liu teaches a separation medium (a screening system comprising a separation medium, para. [0004], [0035], [0040]) comprising:
hydroxypropylmethyl cellulose (hydroxypropyl methylcellulose (HPMC), para. [0036], [0040]), wherein a concentration of the hydroxypropylmethyl cellulose in the separation medium is 1.6% (w/v) to 2.0% (w/v) (the concentration of HPMC is 2% (the mass of HPMC / the volume of the system), para. [0012], [0040]), and a viscosity of the hydroxypropylmethy1 cellulose is 50 to 100 cP (the viscosity of the HPMC is 50 cP, para. [0040]).
Liu teaches the HPMC, but is silent with respect to its weight-average molecular weight, and therefore fails to teach wherein a weight-average molecular weight (Mw) of the hydroxypropylmethyl cellulose is 300,000 to 370,000.
Hooper teaches electrophoretic media comprising polymers for separation (abstract). Hooper teaches that the polymer includes hydroxypropyl methyl cellulose having a molecular weight in the range of about 75 to 500 kD (75,000 to 500,000 Da) which has sieving properties (col. 4, lns. 36-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the HPMC of Liu to have a molecular weight Mw in the range of 75,000 to 500,000 as taught by Hooper in order to yield the predictable result of a polymer with sieving properties (Hooper, col. 4, lns. 36-37). Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Modified Liu teaches the HPMC, but is silent with respect to its number-average molecular weight, and therefore fails to teach wherein a number-average molecular weight (Mn) of the hydroxypropylmethyl cellulose is 80000 to 160000.
Jin teaches electrophoretic migration of DNA in HPMC polymer solution (abstract). Jin teaches that Mn of HPMC is 86000 (pg. 2152, left column, last paragraph, 2.1 Reagents and running buffer, pg. 2153, right column, second paragraph, 3.1 Resistance to DNA electrophoretic migration in dilute solution). Jin teaches that HPMC having Mn of 86000 has a high efficiency to separate DNA (pg. 2153, left column, second paragraph, 3. Results and discussion, right column, second paragraph, 3.1 Resistance to DNA electrophoretic migration in dilute solution).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the HPMC of Modified Liu to have Mn of 86000 as taught by Jin because it has a high efficiency to separate DNA (Jin, pg. 2153, left column, second paragraph, 3. Results and discussion, right column, second paragraph, 3.1 Resistance to DNA electrophoretic migration in dilute solution).
Modified Liu teaches wherein a polydispersity of the hydroxypropylmethyl cellulose is 3.0 to 4.0 (Mw/Mn is in the range of 75000 / 86000 = 0.872 to 500000 / 86000 = 5.814, see modifications supra). Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Modified Liu teaches that adding low-molecular-weight polyhydroxy organic substances such as mannitol at a concentration of 0.1% to 10% in the screening medium can improve the separation efficiency of the screening medium (para. [0013], [0016]). Modified Liu fails to teach a low-molecular-weight polysaccharide, wherein a concentration of the low-molecular-weight polysaccharide in the separation medium is equal to 0.2 to 5 wt%.
Sassi teaches copolymers used as separation media in electrophoretic applications (abstract). Sassi teaches that additional polymers that serve to modulate the physical and/or sieving characteristics include galactomannan, pullulan, dextran, and agarose (col. 7, lns. 1-11), and that the concentration of the additional polymer is usually from 0.1 to 5% (col. 7, lns. 15-17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the 0.1% to 10% of mannitol of Modified Liu with 0.1 to 5% of galactomannan, pullulan, dextran, or agarose as taught by Sassi in order to yield the predictable result of a low-molecular-weight polyhydroxy that improves the separation efficiency and sieving characteristics of the screening medium. MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations “for electrophoresis within a surface-coated flow path” and “for electrophoresis” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Liu teaches a microfluidic chip electrophoresis screening system comprising separation medium including HPMC and mannitol (para. [0004], [0036]-[0037], [0040]), so the separation medium is capable of the recitations “for electrophoresis within a surface-coated flow path” and “for electrophoresis.”
Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
In the arguments presented on page 7 of the amendment, Applicant argues that in the present application the separation performance is focused on the separation performance in a short-chain area (for example, 25-250 bp) which can be improved without increasing the viscosity of the separation medium. Applicant asserts that the cited references do not teach or suggest those features.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separation performance in a short-chain area of 25-250 bp which can be improved without increasing the viscosity of the separation medium) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the arguments presented on pages 7-8 of the amendment and pages 3-4 of the declaration, Applicant argues that Liu is silent with respect to the claimed Mn, Mw, and polydispersity. Applicant asserts that Liu discloses that the concentration of the additive is 0.1% to 10%, which differs from the claimed range of 1 to 3%. Applicant asserts that the degree of separation is improved in the claimed range of 1 to 3% and tends to decrease conversely when the concentration of sorbitol exceeds 4%. Applicant asserts that not only does Liu fail to teach a concentration of the sugar alcohol being 1 to 3%, but Liu is also unaware that the concentration of the sugar alcohol is a result-effective parameter of the technical problem.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Liu is modified in view of Hooper and Jin to teach the claimed Mn, Mw, and polydispersity. Regarding the claimed concentration of the sugar alcohol, Modified Liu teaches 0.1 to 10%, which renders the claimed range of 1 to 3% obvious. Examiner does not rely on the result-effective variable rationale for the rejection. Generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Applicant’s assertion that the degree of separation decreases when the concentration of sorbitol exceeds 4% does not apply because sorbitol is a different substance than the mannitol taught by Liu.
In the arguments presented on pages 8-9 of the amendment, Applicant argues that Hooper fails to expressly teach or suggest the claimed Mn and polydispersity. Applicant also argues that the combination of Liu and Hooper does not teach claim 12.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Liu is modified in view of Hooper and Jin to teach the claimed Mn, Mw, polydispersity, concentration, and viscosity of HPMC in claims 1 and 12.
In the arguments presented on pages 1-3 of the declaration, Applicant argues that the specific ranges of Mw, Mn, polydispersity, concentration, and viscosity of HPMC combined with a specific sugar alcohol with concentration of 1 wt% to 3 wt% all have criticality. Applicant asserts that the cited arts fail to teach such distinguishing feature and the unexpected effects arising from such feature. Applicant asserts that comparing both of “2.0% (w/v) HPMC + 1.5% (w/v) Mannitol” and “2.0% (w/v) HPMC + 1.5% (w/v) Sorbitol” with “2.0% (w/v) HPMC only” in Supplementary experimental table 3 shows that the degree of resolution and the size resolution are improved, which achieves the technical effect of improving the separation performance focused on a short-chain area without increasing the viscosity of the separation medium. Applicant asserts that Supplementary experimental table 4 shows that the degree of separation is improved in the range of 1 to 3% sorbitol and tends to decrease conversely when the concentration of sorbitol exceeds 4% outside the claimed range.
Examiner respectfully disagrees. Applicant has not established criticality of the claimed ranges in claims 1 and 12. Tables 1-7 in the instant specification do not show any results below the claimed Mn or Mw range, outside of the claimed polydispersity range, below the claimed viscosity range, above the claimed HPMC concentration range, above the claimed mannitol concentration range, or outside of the claimed pullulan range. Supplementary example table 3 in the declaration does not show any results outside of the claimed range of the HPMC concentration or above the claimed range of the sugar alcohol concentration, and is silent with respect to the Mn, Mw, polydispersity, and viscosity of HPMC. Supplementary example table 4 in the declaration does not show any results above the claimed HPMC concentration or sufficient results outside of the claimed sugar alcohol concentration to show unexpected results, and is silent with respect to the Mn, Mw, polydispersity, and viscosity of HPMC. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further, Supplementary experimental table 4 does not make it clear what data is being measured or what the values in the table mean. Supplementary experimental table 4 also shows that higher values can be obtained for sorbitol concentrations outside the claimed range (for example, see third row, second column) and HPMC concentrations outside the claimed range (for example, see first row, fourth column). The specification generically disclosing at para. [0037]-[0041], [0044] the preferred ranges of Mw, Mn, polydispersity, viscosity, and concentration of HPMC and concentration of the sugar alcohol does not show that the claimed ranges achieve unexpected results. The burden is on applicant to establish that results are unexpected and significant. See MPEP § 716.02. Applicant has not shown that the claimed ranges produce unexpected results. Further, Modified Liu teaches ranges which overlap with the claimed ranges (see rejection supra). Generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05(I). Since the general conditions of the claim are disclosed in the prior art of record, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the arguments presented on page 2 of the declaration, Applicant argues that Liu teaches a mixture with glucose, glycerin, mannitol, or chitosan and 2 to 4 kinds of the above combination as an additive, whereas the claimed sugar alcohol was derived from one kind of monosaccharide or disaccharide, or a low-molecular-weight polysaccharide. Applicant asserts that the supplementary experimental table 3 uses specific HPMC and one kind of specific sugar alcohol with specific concentration, and the separation performance focused on a short-chain area which could be improved without increasing the viscosity of the separation medium.
Examiner respectfully disagrees. The claims recite the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Additionally, Liu teaches that the additive may be a low-molecular-weight hydrophilic organic substance or a mixture of a plurality of low-molecular-weight hydrophilic organic substances, so Liu teaches an embodiment that uses only one low-molecular-weight hydrophilic organic substance (glucose, glycerin, or mannitol) (para. [0016], [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794    

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699